Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicants reply filed 2/16/2021.  Claims 1, 4, 8-9, 12, and 16 have been amended, and claims 17-29 have been withdrawn.  Claims 1-16 are currently pending and being examined in this reply.

Response to Arguments
Regarding the 102/103 arguments:
	Applicants arguments regarding the 102 rejections have been considered and have been found persuasive, the previous 102 rejections have been withdrawn and new 103 rejections are found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of Official Notice.

In regards to claims 1 and 9, Charan discloses the following limitations:
A wearable device for authenticating a user, including: one or more sensors for obtaining sensor data related to movement of fingers of the user wearing the wearable device to provide authentication data; one or more processors configured to: receive the sensor data; interpret the sensor data using one or more classifiers to determine the authentication data; and use the authentication data to access a service. (Charan discloses a wearable device that includes multiple sensors such as finger tap input sensors to produce authentication data, which is interpreted and used to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”)
Charan does not appear to specifically disclose the following limitations:
by: encrypting data indicative of the authentication data; and transmitting the encrypted data indicative of the authentication data to an entity providing authentication for the service.
The Examiner takes Official Notice as evidenced by US 20170302669 A1 to CHEN (see at least ¶ 0023) that encrypting data by a smart/wearable watch/device for authentication is old and well known in the art. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Official Notice to provide additional security and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 8 and 16, Charan discloses the following limitations:
 wherein the wearable device includes a wireless communication module, wherein the wearable device is configured to transfer (Charan discloses a wearable device that includes a wireless and/or wired device to transfer authentication data to another computing device to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”)
Charan does not appear to disclose the encrypted information, however, the Examiner takes Official Notice as evidenced by US 20170302669 A1 to CHEN (see at least ¶ 0023) that encrypting data by a smart/wearable watch/device for authentication is old and well known in the art. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Official Notice to provide additional security and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of Official Notice, in view of United States Patent Application No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”).


In regards to claims 2 and 10, Charan discloses multiple types of sensors, including using sensors to determine movement of fingers, however, does not appear to specifically disclose the following limitations:
 wherein the one or more sensors include at least one of: one or more accelerometers to determine movement of the fingers; and one or more gyroscopes to determine movement of the fingers.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more sensors include at least one of: one or more accelerometers to determine movement of the fingers; and one or more gyroscopes to (Agrafioti teaches a system and method of using a wearable biometric device used for authenticating a user that includes using accelerometer and gyroscope sensors to detect tap input and gesture recognition.  See at least Abstract and ¶ 0110)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection to increase accuracy and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 3 and 11 Charan does not appear to specifically disclose the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  
The Examiner provides Agrafioti to teach the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  (Agrafioti teach the wearable device can be a wearable watch for capturing biometric input. See at least ¶ 0045)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of Official Notice.

In regards to claims 4 and 12, Charan does not appear to specifically disclose the following limitations:
 wherein the wearable device is configured to operate in: a training mode to train the one or more classifiers to interpret the sensor data to determine the authentication data; and an operable mode to interpret the sensor data using the one or more classifiers, trained in the training mode, to determine the authentication data.
The Examiner takes Official Notice that it is old and well known in the art to use a training mode and operate mode to personalize a device with a user, or to train a recognition system to recognize specific objects/gestures and then place the system in a run mode.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Official Notice in order to personalize the device to recognize the users inputs, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of Official Notice, in view of United States Patent Application No. 2014/0125596 A1 to Park (“Park”).

In regards to claims 5 and 13, Charan discloses interpreting authentication data to allow access to a service, however, does not appear to specifically disclose the following limitations:
 wherein the authentication data is a PIN and the one or more classifiers are trained to interpret the sensor data indicative of movement of the fingers according to a surface representing a PIN pad to determine a plurality of digits of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the authentication data is a PIN and the one or more classifiers are trained to interpret the sensor data indicative of movement of the fingers (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Park to teach the following limitations:
movement of the fingers according to a surface representing a keyboard/keypad input(Park teaches a system and method of using a wearable device to determine input data from a users fingers on a virtual surface.  See at least Abstract, and ¶¶ 0005-0006, and 0008-0011)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 6 and 14, Charan does not appear to specifically disclose the following limitations:
 wherein the one or more classifiers are trained to interpret a series of finger taps represented by the sensor data as authentication data by: determining, using the one or more classifiers, digit tap segments of the series of taps; interpreting, using the one or more classifiers, each digit tap segment to determine a digit of the PIN; and combining each digit of the PIN to obtain the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more classifiers are trained to interpret a series of finger taps represented by the sensor data as authentication data by: determining, using the one or more classifiers, digit tap segments of the series of taps; interpreting, using the one or more classifiers, each digit tap segment to determine a digit of the PIN; and combining each digit of the PIN to obtain the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



In regards to claims 7 and 15, Charan does not appear to specifically disclose the following limitations:
 wherein the one or more processors are configured to determine, using the one or more classifiers, a number of finger taps represented by each finger tap segment, wherein the number of finger taps represents one of the respective digits of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
 (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627